DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Claim objections have been withdrawn in view of the Applicant’s amendments. Applicant’s arguments with respect to the Drawlings have been fully considered and they are found to be persuasive. As such the objection to the Drawlings have been withdrawn. New ground of objection is now raised for Drawlings regarding the observation point setter and frame generator.
Applicants arguments with rejections under 35 U.S.C. 102 & 103 are not persuasive.  
For this reason, Tsushima discloses, “the observation point setter sets the observation points such that observation points in a first region each correspond to only one transmission event and observation points in a second region each correspond to more than one transmission event.” as claimed. 
 	Specifically, Tsushima discloses, “the observation point setter sets the observation points such that observation points in a first region each correspond to only one transmission event”, (0101; “FIG. 6B illustrates an example where the measurement point Pij is shallower than the transmission focal point FP”). Multiple transmission lines are transmitted without interference in the area before the focal point FP. Hence the observation point in the first region would correspond to only one transmission event. The first region is seen as the region before the focal point. Further Tsushima discloses, “and observation points in a second region each correspond to more than one transmission event.” (0101; “FIG. 6A illustrates an example where the measurement point Pij is deeper than the transmission focal point FP”). Once the multiple transmission lines are near or farther or beyond the focal point, the lines are combined due to interference. The second region is seen as the region near or beyond the focal point. Therefore, the observation points in the second region would correspond to more than one transmission event. Specifically due to the consequence of the physics of sound waves.
	The Applicant’s argue that FIG. 8 of Tsushima displays overlap measurement points Pij in both the first region and a second region. However, the examiner does not rely upon FIG. 8 to teach these limitation for claim 1, 11, and 12. The examiner relies upon FIG. 6A-B to teach a first region corresponding to only one transmission even with respect to an observation point and a second region corresponding to more than one transmission event with respect to an observation point. Regardless of the first region corresponding to only one transmission event where there is no overlap and the second region corresponding more than one transmission even where there is overlap, these limitations are not explicitly recited in claim 1, 11, and 12. Therefore, the claimed elements of claim 1, 11, and 12 do not represent a patentable distinction over the Tsushima as rejected below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “observation point setter” and “frame generator” recited in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsushima (US 2017/0128038 A1, Published 2017-05-11).
Claim 1: Tsushima discloses, An ultrasound signal processing device (ultrasound signal processing device 100) comprising ultrasound signal processing circuitry, the ultrasound signal processing circuitry comprising (ultrasound signal processing circuit 150):
a transmitter (transmitter 107) that repeatedly performs a transmission event (0014; “a transmitter that performs each of the transmission events”; as well as 0014; “ultrasound diagnostic device to which an ultrasound probe having a plurality of transducer elements arrayed along an array direction is connectable, wherein the ultrasound diagnostic device: (i) repeatedly performs transmission events”), changing a position of a transmission transducer array for each of the transmission events (0014; “the transmitter gradually shifting the first group in the array direction between transmission events”; as well as 0117; “transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx in the array direction each time. Due to this, the position of the target area Bx, which is set within the ultrasound main irradiation area Ax of each transmission event, also shifts in the array direction from one transmission event to another. In view of this, the sub-frame combiner 10931 generates a combined acoustic line signal frame data item ds covering target areas Bx for all transmission events, by combining acoustic line signal sub-frame data items dsl based on the positions of the measurement points Pij from which the acoustic lines signals included in the acoustic line signal sub-frame data items dsl have been generated.”), the transmission event including selecting the transmission transducer array from transducers arrayed on an ultrasound probe (0014; “repeatedly performs transmission events, each by selecting a first group of transducer elements from among the plurality of transducer elements and causing the first group to transmit ultrasound towards an examination subject”) and outputting a drive signal to the ultrasound probe for driving the transmission transducer array such that the transducers thereof transmit focused transmitted ultrasound (drive signal generator 1061; 0073; “The drive signal generator 1061 is a circuit that, based on information in the transmission control signal indicating a transmission transducer element array Tx and a pulse width, generates a pulse signal sp for causing some or all of the transducer elements 101a of the probe 101 (i.e., the transmission transducer element array Tx) to transmit an ultrasound beam.”)
a receiver (receiver 110) that receives signals from the ultrasound probe to generate reception signal sequences, the signals being based on reflected ultrasound reflected in a subject and acquired by the ultrasound probe for each of the transmission events (Abstract; “a receiver that, for each event, generates receive signal sequences for transducers based on ultrasound reflection that the transducers receive in response to the event”; as well as 0014; “for each of the transmission events, selects at least some of the plurality of transducer elements and generates a sequence of receive signals for each of the selected transducer elements based on ultrasound reflection that the selected transducer element has received from the examination subject in response to the transmission event “; as well as 0077; “The receiver 110 generates acoustic line signals based on electric signals that a plurality of transducer elements 101a have acquired based on ultrasound reflection received by the probe 101.”; as well as 0096; “The input unit 1091 is a circuit that generates receive signal sequences (RF signals) based on ultrasound reflection that the probe 101”);
an observation point setter (delay-and-sum calculator 1092) that, for each of the transmission events, sets observation points (measurement points Pij) corresponding to positions in the subject (0080; “for each transmission event and that includes a plurality of measurement points Pij, for each of which an acoustic line signal is to be generated.”; 0082; “a group of transducer elements 101a (reception transducer elements 101a) whose sequences of receive signals are used in delay-and-sum processing for generating acoustic line signals for measurement points Pij”); and
a frame generator (synthesizer 1093; 0115; “synthesizer 1093 includes a sub-frame combiner 10931 and an amplifier 10932.”) that generates a frame acoustic line signal based on the reception signal sequences corresponding to each of the observation points set by the observation point setter (0116; “the sub-frame combiner 10931 generates a combined acoustic line signal for each measurement point Pij by combining acoustic line signals corresponding to the measurement point Pij that are included in different acoustic line signal sub-frame data items dsl.”; as well as Abstract; “delay-and-sum processing on receive signal sequences for the second transducer group, and that generates a frame data item by combining sub-frame data items for events.”; as well as 0099; “Specifically, the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event. The delay-and-sum calculator 1092 generates an acoustic line signal for a measurement point Pij by performing delay processing on receive signals rf corresponding to the measurement point Pij that have been generated for a plurality of reception transducer elements Rpk”), wherein
the observation point setter sets the observation points (0099 re-produced above) such that observation points in a first region (0101; “FIG. 6B illustrates an example where the measurement point Pij is shallower than the transmission focal point FP”) each correspond to only one transmission event and observation points in a second region (0101; “FIG. 6A illustrates an example where the measurement point Pij is deeper than the transmission focal point FP”) each correspond to more than one transmission event, where a focal region (focal point FP) is where the transmitted ultrasound is most focused, the first region is closer than the focal region to the ultrasound probe (see re-produced Fig. 6B below), and the second region is farther than the focal region from the ultrasound probe (see re-produced Fig. 6A below). (In regard to the claimed feature of the observation points in the first region corresponding to only one transmission event and the observation points in the second region corresponding to more than one transmission event, as addressed in rejection under 35 U.S.C. 112(b) above, in view of the physics of sound waves, in the first region, i.e., the area before the focal point, the multiple transmission lines are transmitted without interference. Hence an observation point in such a region before the focal point would correspond to only one transmission event. Once the multiple transmission lines are near and beyond the interference region seen as the focal point, the transmitted waves are combined due to interference. Hence, an observation point in such a region beyond the focal point would correspond to more than one transmission event since the waves are combined due to interference).

    PNG
    media_image1.png
    482
    987
    media_image1.png
    Greyscale


Claim 2: Tsushima discloses all the elements above in claim 1, Tsushima discloses, wherein the observation point setter (delay-and-sum calculator 1092) sets observation points (measurement points) in the first region to be near a transmitted ultrasound central axis that is a straight line linking a center of the transmission transducer array to a center of the focal region (see re-produced Fig. 6B).

Claim 4: Tsushima discloses all the elements above in claim 1,Tsushima discloses, wherein a width in an array direction of the transmission transducer array of a target region in which observation points are set in the first region is equal to or less than a movement pitch in the array direction determined by a change in the position of the transmission transducer array per transmission event (0117; “FIG. 8; transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx in the array direction each time. Due to this, the position of the target area Bx, which is set within the ultrasound main irradiation area Ax of each transmission event, also shifts in the array direction from one transmission event to another” Therefore, the target area moves according the shift of the transducer. Furthermore, based on Fig. 8 the width in the array direction of the transmission array of a target region in which observation points are set in the first region is equal to a movement pitch in the array direction determined by a chance in the position of the transmission transducer array per transmission event).

Claim 6: Tushima discloses all the elements above in claim 1, Tsushima discloses, wherein
the frame generator (synthesizer 093) generates the frame acoustic line signal by using a synthetic aperture method (0013; “the present disclosure aims to provide an ultrasound signal processing method and an ultrasound diagnostic device producing ultrasound images imaging a puncture needle with high visible perceptibility, with reception beam forming utilizing the synthetic aperture method.“) with respect to the observation points in the second region (0116; “the sub-frame combiner 10931 generates a combined acoustic line signal frame data item ds by combining the acoustic line signal sub-frame data items dsl. The combining of the acoustic line signal sub-frame data items dsl is performed according to the positions of measurement points Pij from which the acoustic line signals included in the acoustic line signal sub-frame data items dsl have been generated, such that in the process, a combined acoustic line signal is generated for each of the measurement points Pij”, see re-produced Fig. 6A; 0101; “FIG. 6A illustrates an example where the measurement point Pij is deeper than the transmission focal point F”.

Claim 7: Tsushima discloses all the elements above in claim 1, Tsushima discloses, wherein
the observation point setter (delay-and-sum calculator 1092) sets a portion of an hourglass-shaped region that is farther than the focal region from the ultrasound probe as the second region, where the transmission transducer array is a base of the hourglass-shaped region and the focal region is the narrowest part of the hourglass-shaped region (0068; “the transmitted ultrasound mainly propagates through an hourglass-shaped area which has a base defined by the transmission transducer element array Tx and which is partitioned from other areas inside the examination subject by two straight lines intersecting at the transmission focal point FP…. Then, as the ultrasound advances deeper beyond the transmission focal point FP (i.e., as the ultrasound advances in the downward direction in FIG. 2), the width thereof increases (i.e., the ultrasound spreads out). In the following, this hourglass-shaped area described above (indicated by diagonal hatching in FIG. 2) is referred to as an ultrasound main irradiation area Ax.”; see re-produced Fig. 6A-6B-demonstrates a hourglass-shaped region wherein the second region is father than the focal point of the ultrasound probe. The transmission transducer array is equated to a base of the hourglass-shaped region. The focal point is seen as the narrowest part of the hourglass-shaped region as seen in Fig. 6A-6B.).

Claim 8: Tsushima discloses all the elements above in claim 1, Tsushima discloses, wherein
the frame generator (Delay-and-Sum Calculator 1092) generates the frame acoustic line signal pertaining to the observation points from the reception signal sequences (0116; “the sub-frame combiner 10931 generates a combined acoustic line signal for each measurement point Pij by combining acoustic line signals corresponding to the measurement point Pij that are included in different acoustic line signal sub-frame data items dsl.”; as well as Abstract; “delay-and-sum processing on receive signal sequences for the second transducer group, and that generates a frame data item by combining sub-frame data items for events.”; as well as 0099; “Specifically, the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event. The delay-and-sum calculator 1092 generates an acoustic line signal for a measurement point Pij by performing delay processing on receive signals rf corresponding to the measurement point Pij that have been generated for a plurality of reception transducer elements Rpk”), based on transmission times and reception times (0100; “The delay-and-sum calculator 1092 includes a delay processor 10921 performing delay processing on receive signals rf, and a sum calculator 10922; and a) calculation of transmission time: 0102-1014; b) calculation of reception time: 0106-0108; and c) calculation od delay amount, 0109: the delay processor 10921 calculates a total propagation time based on the transmission time and the reception time), where the transmission times with respect to the observation points in the second region are the total times required for the transmitted ultrasound to propagate to each of the observation points in the second region (0103; “In FIG. 6A, ultrasound transmitted from the transmission transducer element array Tx first travels along path 401 to reach the transmission focal point FP, where the wavefront of the transmitted ultrasound focuses. Then, the transmitted ultrasound travels along path 402 to reach the measurement point Pij, which is deeper than the transmission focal point FP. Thus, the transmission time for the transmission path illustrated in FIG. 6A is the total of the time required for the transmitted ultrasound to travel through path 401 and the time required for the transmitted ultrasound to travel through path 402.”), each of the transmission times being the sum of a time (0103; “the transmission time for the transmission path illustrated in FIG. 6A is the total of the time required for the transmitted ultrasound to travel through path 401 and the time required for the transmitted ultrasound to travel through path 402.”; 0162; “calculating the sum (401+402) of the path 401 from the center position of the transmission transducer element array Tx in the array direction to the transmission focal point FP and the path 402 from the transmission focal point FP to the measurement point Pij”) required for the transmitted ultrasound to propagate to a reference point in the focal region (This is the time required for the transmitted ultrasound to travel along path 401) and a time required for the transmitted ultrasound to propagate from the reference point to one of the observation points (This is the time required for the transmitted ultrasound to travel along path 402 from 401), and each of the reception times being a time required for reflected ultrasound to propagate to a transducer of the ultrasound probe from one of the observation points (0107; ”based on a reception path where ultrasound reflection from the measurement point Pij travels along path 403 to return to the reception transducer element Rpk.”).

Claim 9: Tsushima discloses all the elements above in claim 1, Tsushima discloses, wherein
the frame generator generates the frame acoustic line signal pertaining to the observation points from the reception signal sequences (0116; “the sub-frame combiner 10931 generates a combined acoustic line signal for each measurement point Pij by combining acoustic line signals corresponding to the measurement point Pij that are included in different acoustic line signal sub-frame data items dsl.”; as well as Abstract; “delay-and-sum processing on receive signal sequences for the second transducer group, and that generates a frame data item by combining sub-frame data items for events.”; as well as 0099; “Specifically, the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event. The delay-and-sum calculator 1092 generates an acoustic line signal for a measurement point Pij by performing delay processing on receive signals rf corresponding to the measurement point Pij that have been generated for a plurality of reception transducer elements Rpk”), based on transmission times and reception times (0100; “The delay-and-sum calculator 1092 includes a delay processor 10921 performing delay processing on receive signals rf, and a sum calculator 10922; and a) calculation of transmission time: 0102-1014; b) calculation of reception time: 0106-0108; and c) calculation od delay amount, 0109: the delay processor 10921 calculates a total propagation time based on the transmission time and the reception time), where the transmission times with respect to the observation points in the first region are each a time required for the transmitted ultrasound to propagate to one of the observation points (0102; “For each transmission event, the delay processor 10921 calculates a transmission time for each measurement point Pij set in the target area Bx for the transmission event, by calculating a transmission path through which transmitted ultrasound travels in the examination subject to reach the measurement point Pij”; 0161; “the transmission time is calculated by calculating a transmission path 404 from the transmission transducer element array Tx to the measurement point Pi”), and each of the reception times is a time required for reflected ultrasound to propagate to a transducer of the ultrasound probe from one of the observation points (0106; “the delay processor 10921 calculates a reception time for each reception transducer element Rpk in the reception transducer element array Rx, by calculating a reception path through which transmitted ultrasound travels after being reflected at a measurement point P to reach the reception transducer element Rpk”; 0164; “The reception time for the target reception transducer element Rpk can be calculated by dividing, by ultrasound velocity cs, the geometrically-calculable length of path 403 from the current measurement point Pij to the target reception transducer element Rk.”).

Claim 10: Tsushima discloses all the elements above in claim 1, Tsushima discloses, wherein
the frame generator (synthesizer 093) further comprises a signal amplifier (0115; “synthesizer 1093 includes a sub-frame combiner 10931 and an amplifier 10932.”) that corrects differences in signal strengths caused by differences in transmission event counts between observation points, (0121; “As already described above, a depth-direction variance is observed among the intensity values of combined acoustic line signals. In order to compensate for this depth-direction variance, the amplifier 10932 performs amplification by multiplying the combined acoustic line signals by amplification factors….; as well as 0122; “FIG. 9B illustrates a depth-direction variance among amplification factors used in the amplification…Here, a combined acoustic line signal frame data item ds is a group of combined acoustic line signals amplified in such a manner, each generated from a different measurement point Pij.” The acoustic signals are combined to correct the differences in transmission event counts between observation points. The differences in transmission event counts between observation points is equated to the differences in depth-direction variance among amplification factors generated from different measurement points.) and 
the signal amplifier setting amplification factors with respect to the signal strengths (0119; “Further, the intensity value of each combined acoustic line signal is dependent upon the maximum overlap count of the corresponding measurement point. Consequently, a variance in the depth direction is also observed among intensity values of combined acoustic line signals.”, such that the amplification factors change continuously with distance between the ultrasound probe and the observation points (0091; “as an acoustic line signal sub-frame data item dsl for the transmission event, a set of acoustic lines signals each corresponding to a different one of the measurement points Pij included in the target area Bx for the transmission event. By repeating this process for each transmission event, the reception beam former 109 generates an acoustic line signal sub-frame data item dsl for each transmission event.”; as well as 0115; “The synthesizer 1093 is a circuit that generates a combined acoustic line signal frame data item ds by combining a plurality of acoustic line signal sub-frame data items dsl generated for transmission events. Further, the synthesizer 1093 repeatedly performs the generation of the combined acoustic line signal frame data item ds, and thereby generates a sequence of combined acoustic line signal frame data items ds.”; as well as 0170; “the ultrasound diagnostic device 100 utilizes the synthetic aperture method and repeatedly performs transmission events while gradually shifting the transmission transducer element array Tx in the array direction”)


Claim 11: Tsushima discloses, An ultrasound diagnostic device (abstract) comprising:
an ultrasound probe (201); and
an ultrasound signal processing device (ultrasound signal processing device 100) comprising ultrasound signal processing circuitry, the ultrasound signal processing circuitry comprising (ultrasound signal processing circuit 150):
a transmitter (transmitter 107)  that repeatedly performs a transmission event (0014; “a transmitter that performs each of the transmission events”; as well as 0014; “ultrasound diagnostic device to which an ultrasound probe having a plurality of transducer elements arrayed along an array direction is connectable, wherein the ultrasound diagnostic device: (i) repeatedly performs transmission events”), changing a position of a transmission transducer array for each of the transmission events (0014; “the transmitter gradually shifting the first group in the array direction between transmission events”; as well as 0117; “transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx in the array direction each time. Due to this, the position of the target area Bx, which is set within the ultrasound main irradiation area Ax of each transmission event, also shifts in the array direction from one transmission event to another. In view of this, the sub-frame combiner 10931 generates a combined acoustic line signal frame data item ds covering target areas Bx for all transmission events, by combining acoustic line signal sub-frame data items dsl based on the positions of the measurement points Pij from which the acoustic lines signals included in the acoustic line signal sub-frame data items dsl have been generated.”), the transmission event including selecting the transmission transducer array from transducers arrayed on the ultrasound probe (0014; “repeatedly performs transmission events, each by selecting a first group of transducer elements from among the plurality of transducer elements and causing the first group to transmit ultrasound towards an examination subject”) and outputting a drive signal to the ultrasound probe for driving the transmission transducer array such that the transducers thereof transmit focused transmitted ultrasound (drive signal generator 1061; 0073; “The drive signal generator 1061 is a circuit that, based on information in the transmission control signal indicating a transmission transducer element array Tx and a pulse width, generates a pulse signal sp for causing some or all of the transducer elements 101a of the probe 101 (i.e., the transmission transducer element array Tx) to transmit an ultrasound beam.”);
a receiver (receiver 110) that receives signals from the ultrasound probe to generate reception signal sequences, the signals being based on reflected ultrasound reflected in a subject and acquired by the ultrasound probe for each of the transmission events (Abstract; “a receiver that, for each event, generates receive signal sequences for transducers based on ultrasound reflection that the transducers receive in response to the event”; as well as 0014; “for each of the transmission events, selects at least some of the plurality of transducer elements and generates a sequence of receive signals for each of the selected transducer elements based on ultrasound reflection that the selected transducer element has received from the examination subject in response to the transmission event “; as well as 0077; “The receiver 110 generates acoustic line signals based on electric signals that a plurality of transducer elements 101a have acquired based on ultrasound reflection received by the probe 101.”; as well as 0096; “The input unit 1091 is a circuit that generates receive signal sequences (RF signals) based on ultrasound reflection that the probe 101”);
an observation point setter that (delay-and-sum calculator 1092), for each of the transmission events, sets observation points  (measurement points) corresponding to positions in the subject (0080; “for each transmission event and that includes a plurality of measurement points Pij, for each of which an acoustic line signal is to be generated.”; 0082; “a group of transducer elements 101a (reception transducer elements 101a) whose sequences of receive signals are used in delay-and-sum processing for generating acoustic line signals for measurement points Pij”); and
a frame generator (synthesizer 1093; 0115; “synthesizer 1093 includes a sub-frame combiner 10931 and an amplifier 10932.”) that generates a frame acoustic line signal based on the reception signal sequences corresponding to each of the observation points set by the observation point setter (0116; “the sub-frame combiner 10931 generates a combined acoustic line signal for each measurement point Pij by combining acoustic line signals corresponding to the measurement point Pij that are included in different acoustic line signal sub-frame data items dsl.”; as well as Abstract; “delay-and-sum processing on receive signal sequences for the second transducer group, and that generates a frame data item by combining sub-frame data items for events.”; as well as 0099; “Specifically, the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event. The delay-and-sum calculator 1092 generates an acoustic line signal for a measurement point Pij by performing delay processing on receive signals rf corresponding to the measurement point Pij that have been generated for a plurality of reception transducer elements Rpk”), wherein
the observation point setter sets the observation points such that observation points (0099 re-produced above) in a first region (0101; “FIG. 6B illustrates an example where the measurement point Pij is shallower than the transmission focal point FP”) each correspond to only one transmission event and observation points in a second region (0101; “FIG. 6A illustrates an example where the measurement point Pij is deeper than the transmission focal point FP”) each correspond to more than one transmission event, where a focal region (focal point FP)  is where the transmitted ultrasound is most focused, the first region is closer than the focal region to the ultrasound probe (see re-produced Fig. 6B below), and the second region is farther than the focal region from the ultrasound probe (see re-produced Fig. 6A; (In regard to the claimed feature of the observation points in the first region corresponding to only one transmission event and the observation points in the second region corresponding to more than one transmission event, as addressed in rejection under 35 U.S.C. 112(b) above, in view of the physics of sound waves, in the first region, i.e., the area before the focal point, the multiple transmission lines are transmitted without interference. Hence an observation point in such a region before the focal point would correspond to only one transmission event. Once the multiple transmission lines are near and beyond the interference region seen as the focal point, the transmitted waves are combined due to interference. Hence, an observation point in such a region beyond the focal point would correspond to more than one transmission event since the waves are combined due to interference).

    PNG
    media_image1.png
    482
    987
    media_image1.png
    Greyscale


Claim 12: Tsushima discloses, An ultrasound signal processing method comprising (0013; “the present disclosure aims to provide an ultrasound signal processing method and an ultrasound diagnostic device producing ultrasound images imaging a puncture needle with high visible perceptibility, with reception beam forming utilizing the synthetic aperture method.”):
repeatedly performing a transmission event (0014; “a transmitter that performs each of the transmission events”; as well as 0014; “ultrasound diagnostic device to which an ultrasound probe having a plurality of transducer elements arrayed along an array direction is connectable, wherein the ultrasound diagnostic device: (i) repeatedly performs transmission events”), changing a position of a transmission transducer array for each of the transmission events (0014; “the transmitter gradually shifting the first group in the array direction between transmission events”; as well as 0117; “transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx in the array direction each time. Due to this, the position of the target area Bx, which is set within the ultrasound main irradiation area Ax of each transmission event, also shifts in the array direction from one transmission event to another. In view of this, the sub-frame combiner 10931 generates a combined acoustic line signal frame data item ds covering target areas Bx for all transmission events, by combining acoustic line signal sub-frame data items dsl based on the positions of the measurement points Pij from which the acoustic lines signals included in the acoustic line signal sub-frame data items dsl have been generated.”, the transmission event including selecting the transmission transducer array from transducers arrayed on an ultrasound probe (0014; “repeatedly performs transmission events, each by selecting a first group of transducer elements from among the plurality of transducer elements and causing the first group to transmit ultrasound towards an examination subject”) and outputting a drive signal to the ultrasound probe for driving the transmission transducer array such that the transducers thereof transmit focused transmitted ultrasound (drive signal generator 1061; 0073; “The drive signal generator 1061 is a circuit that, based on information in the transmission control signal indicating a transmission transducer element array Tx and a pulse width, generates a pulse signal sp for causing some or all of the transducer elements 101a of the probe 101 (i.e., the transmission transducer element array Tx) to transmit an ultrasound beam.”);
receiving signals from the ultrasound probe to generate reception signal sequences, the signals being based on reflected ultrasound reflected in a subject and acquired by the ultrasound probe for each of the transmission events (Abstract; “a receiver that, for each event, generates receive signal sequences for transducers based on ultrasound reflection that the transducers receive in response to the event”; as well as 0014; “for each of the transmission events, selects at least some of the plurality of transducer elements and generates a sequence of receive signals for each of the selected transducer elements based on ultrasound reflection that the selected transducer element has received from the examination subject in response to the transmission event “; as well as 0077; “The receiver 110 generates acoustic line signals based on electric signals that a plurality of transducer elements 101a have acquired based on ultrasound reflection received by the probe 101.”; as well as 0096; “The input unit 1091 is a circuit that generates receive signal sequences (RF signals) based on ultrasound reflection that the probe 101”);
setting, for each of the transmission events, observation points (measurement points) corresponding to positions in the subject (0080; “for each transmission event and that includes a plurality of measurement points Pij, for each of which an acoustic line signal is to be generated.”; 0082; “a group of transducer elements 101a (reception transducer elements 101a) whose sequences of receive signals are used in delay-and-sum processing for generating acoustic line signals for measurement points Pij”); and
generating a frame acoustic line signal based on the reception signal sequences corresponding to each of the observation points set (synthesizer 1093; 0115; “synthesizer 1093 includes a sub-frame combiner 10931 and an amplifier 10932.”; as well as 0116; “the sub-frame combiner 10931 generates a combined acoustic line signal for each measurement point Pij by combining acoustic line signals corresponding to the measurement point Pij that are included in different acoustic line signal sub-frame data items dsl.”; as well as Abstract; “delay-and-sum processing on receive signal sequences for the second transducer group, and that generates a frame data item by combining sub-frame data items for events.”; as well as 0099; “Specifically, the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event. The delay-and-sum calculator 1092 generates an acoustic line signal for a measurement point Pij by performing delay processing on receive signals rf corresponding to the measurement point Pij that have been generated for a plurality of reception transducer elements Rpk”), wherein
the observation points are set (0099 re-produced above) such that observation points in a first region (0101; “FIG. 6B illustrates an example where the measurement point Pij is shallower than the transmission focal point FP”) each correspond to only one transmission event and observation points in a second region (0101; “FIG. 6A illustrates an example where the measurement point Pij is deeper than the transmission focal point FP”) each correspond to more than one transmission event, where a focal region (focal point FP) is where the transmitted ultrasound is most focused, the first region is closer than the focal region to the ultrasound probe, and the second region is farther than the focal region from the ultrasound probe (see re-produced Fig. 6A; In regard to the claimed feature of the observation points in the first region corresponding to only one transmission event and the observation points in the second region corresponding to more than one transmission event, as addressed in rejection under 35 U.S.C. 112(b) above, in view of the physics of sound waves, in the first region, i.e., the area before the focal point, the multiple transmission lines are transmitted without interference. Hence an observation point in such a region before the focal point would correspond to only one transmission event. Once the multiple transmission lines are near and beyond the interference region seen as the focal point, the transmitted waves are combined due to interference. Hence, an observation point in such a region beyond the focal point would correspond to more than one transmission event since the waves are combined due to interference).

Claim 14: Tsushima discloses all the elements of claim 1 above, Tsushima further discloses, 
wherein 
the observation point setter is a delay-and-sum unit  (delay-and-sum calculator 1092) that, for each of the transmission events, sets the observation points (measurement points Pij) by setting a target region and performs delay-and-sum processing for observation points in the target region and generates a sub-frame acoustic line signal, (0014: “for each of the transmission events, sets a target area for generating the sub-frame data item inside a virtual area of the examination subject that receives ultrasound transmitted in the transmission event, and generates the sub-frame data item by performing, for each of a plurality of measurement points in the target area, delay-and-sum processing on receive signals, for the transducer elements in the second group, based on ultrasound reflection from the measurement point; and (iv) generates the frame data item by combining the sub-frame data items for the transmission events.”) and 
the frame generator is a synthesizer (synthesizer 1093) that generates the frame acoustic line signal based on the reception signal sequences corresponding to the sub-frame acoustic line signals (0115: “The synthesizer 1093 is a circuit that generates a combined acoustic line signal frame data item ds by combining a plurality of acoustic line signal sub-frame data items dsl generated for transmission events. Further, the synthesizer 1093 repeatedly performs the generation of the combined acoustic line signal frame data item ds, and thereby generates a sequence of combined acoustic line signal frame data items ds. As illustrated in FIG. 4, the synthesizer 1093 includes a sub-frame combiner 10931 and an amplifier 10932.”; as well as claim 1: “for each of the transmission events, generates a sub-frame data item based on ultrasound reflection received in response to the transmission event, the sub-frame data item including acoustic line signal”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima, as applied to claim 2 above, in further view of M. ITOU et al (“Ultrasound Diagnostic Equipment”; Corona Publishing Co., Ltd; August 26, 2002; pps. 42-45, A copy of this reference is attached with this Office action, hereinafter “ITOU”).
Claim 3: Tsushima discloses all the elements above in claim 2, Tsushima fails to discloses, wherein the observation point setter sets observation points in the first region to be on the transmitted ultrasound central axis.
However, ITOU discloses, wherein the observation point setter (delay-and-summing) sets observation points (point S) in the first region (the area before the focal point) to be on the transmitted ultrasound central axis (page 1, Section 5.2 Delay-and-Summing, lines, 1-4; “The most basic among method for beam forming is delay-and-summing. Suppose that t0 denotes the time required for a continuous wave emitted from the sound source S in Fig. 5.5 at the time point t = 0 to arrive at the 0th transducer positioned distance R away from S, or that is, to arrive at the origin of the X-Y coordinate plane.”. Refer to Figure 5.5 below).

    PNG
    media_image2.png
    355
    631
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the delay-and sum calculator of Tsushima to include setting observation points in the first region to be on the transmitted ultrasound central axis as taught by ITOU. The motivation to do this would yield predictable results such as reducing calculation load of the measurement points in the region before the focal point. 

Claim 5: Tsushima as modified discloses all the elements above in claim 3, Tsushima fails to discloses, wherein the observation point setter sets all of the observation points in the first region to be on the transmitted ultrasound central axis 
However, ITOU discloses, wherein the observation point setter (delay-and-summing) sets all of the observation points (point S) in the first region (the area before the focal point) to be on the transmitted ultrasound central axis (page 1, Section 5.2 Delay-and-Summing, lines, 1-4; “The most basic among method for beam forming is delay-and-summing. Suppose that t0 denotes the time required for a continuous wave emitted from the sound source S in Fig. 5.5 at the time point t = 0 to arrive at the 0th transducer positioned distance R away from S, or that is, to arrive at the origin of the X-Y coordinate plane.”. Refer to Figure 5.5 below).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the delay-and sum calculator of Tsushima as modified to include setting all of the observation points in the first region to be on the transmitted ultrasound central axis as taught by ITOU. The motivation to do this would yield predictable results such as reducing calculation load of the measurement points in the region before the focal point. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima, as applied to claim 1 above, in further view of Tsushima (US 2016/0278742, A1, Hereinafter “ Tsushima ‘742 ”).
Claim 13: Tsushima discloses all the elements of claim 1 above, Tsushima fails to disclose, 
wherein the transmitter changes the position of the transmission transducer array for each of the transmission events by a movement pitch in an array direction,
the first region has a width that is less than or equal to the movement pitch, whereby the first region of one of the transmission events not overlap with the first region of another of the transmission events.  
In analogous field of ultrasound transmission field of endeavor, Tsushima ‘742 is relied upon to discloses performing events involving transmitting ultrasound signals towards a subject. 
Specifically, Tsushima ‘742 teaches: 
wherein the transmitter changes the position of the transmission transducer array for each of the transmission events by a movement pitch in an array direction, (0069: “the transmitter 1031 repetitively performs transmission events while shifting the transmission aperture Tx in the transducer element array direction by the shift amount Mp between transmission events, so that all of the transducer elements 101a of the probe 101 transmit ultrasound.”) Mp is equated to a movement pitch. and 
the first region has a width that is less than or equal to the movement pitch (0108: “each target area Bx is set so that at the transmission focal depth, the width Wf of the target area Bx in the transducer element array direction is equal to or greater than the shift amount Mp.”, 
whereby the first region of one of the transmission events not overlap with the first region of another of the transmission events. In Claim 1: “selects the first group and causes each transducer element in the first group to transmit ultrasound focusing at a predetermined depth in the subject, the first group in one transmission event differing in position, in the transducer element array direction, from the first group in a previous transmission event by a shift amount corresponding to at least twice a width of a single transducer element in the transducer element array direction;” wherein the first group corresponds to a first area, refer to Claim 2: “a first area having an hourglass shape, having a base corresponding in position to the first group in the transmission event,” Since the first area correspond to a position of the first group in the transmission event wherein the first group has one transmission event then whereby the first area is one of the transmission events that does not overlap with the first region of another of the transmission events. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transmitter of Tsushima as modified to include wherein the transmitter changes the position of the transmission transducer array for each of the transmission events by a movement pitch in an array direction, the first region has a width that is less than or equal to the movement pitch, whereby the first region of one of the transmission events not overlap with the first region of another of the transmission events as taught by Tsushima ‘742. The motivation to do this yields predictable results such as improving the measurement of signals each of which corresponding to a different one of measurement points included in a target area (0073 of Tsushima ‘742) thereby improving the ultrasound image resolution. 

Claim 15: Tsushima as modified discloses all the elements above in claim 13. Tsushima further discloses, wherein the observation point setter sets (delay-and-sum calculator 1092)  the observation points for the each of the transmission events by setting a target region (0080; “for each transmission event and that includes a plurality of measurement points Pij, for each of which an acoustic line signal is to be generated.”; 0082; “a group of transducer elements 101a (reception transducer elements 101a) whose sequences of receive signals are used in delay-and-sum processing for generating acoustic line signals for measurement points Pij”; as well as 0099: “the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event.”), and 
the first region is an entire portion of the target region that is closer than the focal region to the ultrasound probe (Fig. 6B- The first region is seen as the region before the focal point of the ultrasound probe.) and the second region is an entire portion of the target region that is farther than the focal region from the ultrasound probe (Fig. 6A- The second region is seen as the region farther or beyond the focal point of the ultrasound probe).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        


/YI-SHAN YANG/Primary Examiner, Art Unit 3793